               Case 2:19-cv-01656-RSL Document 46 Filed 09/08/20 Page 1 of 2



 1                                                                     The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   MADELEINE F. SHATTENKIRK, on behalf of
     herself and all others similarly situated,
10
                             Plaintiff,                      NO. 2:19-cv-01656-RSL
11
              v.                                             ORDER STAYING CASE AND
12                                                           SETTING DEADLINE FOR JOINT
     ALASKA AIRLINES, INC.,                                  STATUS REPORT
13
                             Defendant.
14

15            The Parties have requested that the stay in this case be continued until September 30,

16   2020 to allow for further discussions regarding a global settlement of this case and the other cases

17   contemplated as part of the settlement. In accordance with the Parties’ request, the Court STAYS

18   this action until September 30, 2020. The Parties are ORDERED to file joint status report on or

19   before September 30, 2020.

20            IT IS SO ORDERED.
21            DATED this 8th day of September, 2020.

22
                                                           A
                                                           Robert S. Lasnik
23
                                                           United States District Judge
24
     ORDER STAYING CASE
                                                                              TOUSLEY BRAIN STEPHENS PLLC
     AND SETTING DEADLINE FOR JOINT                                               1700 Seventh Avenue, Suite 2200
                                                                                     Seattle, Washington 98101
     STATUS REPORT (2:19-cv-01656-RSL) - 7                                     TEL. 206.682.5600 • FAX 206.682.2992
     4839-9970-4775, v. 1
               Case 2:19-cv-01656-RSL Document 46 Filed 09/08/20 Page 2 of 2



 1

 2
     Presented by:
 3
     TOUSLEY BRAIN STEPHENS PLLC
 4

 5   By: s/ Kim D. Stephens
     Kim D. Stephens, WSBA #11984
 6   Rebecca L. Solomon, WSBA #51520
     1700 Seventh Avenue, Suite 2200
     Seattle, WA 98101
 7   Ph: (206) 682-5600; Fax (206) 682-2992
     E-mail: kstephens@tousley.com
 8   E-mail: rsolomon@tousley.com

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER STAYING CASE
                                                               TOUSLEY BRAIN STEPHENS PLLC
     AND SETTING DEADLINE FOR JOINT                                1700 Seventh Avenue, Suite 2200
                                                                      Seattle, Washington 98101
     STATUS REPORT (2:19-cv-01656-RSL) - 7                      TEL. 206.682.5600 • FAX 206.682.2992
     4839-9970-4775, v. 1
